Per Curiam,
It is the settled law of Pennsylvania that any negligence of *472a party injured, which contributed to his injury, bars his recovery of damages without regard to the negligence either greater or less than his own, of the other party. The present is a clear case of contributory negligence within this rule. The evidence is indisputable that the unfortunate decedent not only attempted to make the coupling in a dangerous way when his attention was directly called to a safer way, but also did it with reckless disregard of his personal safety by raising his head though twice expressly cautioned at the time as to the danger of so doing.
Judgment affirmed.